

116 S1232 IS: Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2019
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1232IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Manchin (for himself, Mr. Warner, Mr. Kaine, Mr. Casey, Mr. Brown, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to provide funds to States and
			 Indian Tribes for the purpose of promoting economic revitalization,
			 diversification, and development in economically distressed communities
			 through the reclamation and restoration of land and water resources
			 adversely affected by coal mining carried out before August 3, 1977, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2019 or the RECLAIM Act of 2019 .
		2.Economic revitalization for coal country
 (a)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:
				
					416.Abandoned mine land economic revitalization
 (a)AuthorizationOf the amounts deposited in the fund under section 401(b) before October 1, 2007, and not otherwise appropriated, $200,000,000 shall be available to the Secretary, without further appropriation, for each of fiscal years 2020 through 2024 for allocation to States and Indian Tribes in accordance with this section for the purpose of promoting economic revitalization, diversification, and development in economically distressed communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.
 (b)Use of fundsFunds allocated to a State or Indian Tribe under subsection (c) shall be used only for those projects that meet the following criteria:
 (1)Related to the reclamation of abandoned mine land and waterThe project is designed— (A)to achieve 1 or more of the priorities stated in section 403(a); or
 (B)to be conducted on land immediately adjacent to eligible land and water described in section 403(a) that has previously been remediated or will be remediated under this section.
								(2)Contribution to future economic or community development
 (A)In generalThe project, on completion of reclamation, is reasonably likely to create favorable conditions, as demonstrated in accordance with subparagraph (B), for the economic development of the project site or promote the general welfare through economic and community development of the area in which the project is conducted.
 (B)Demonstration of conditionsThe conditions referred to in subparagraph (A) may be demonstrated by documentation— (i)of the role of the project in the economic development strategy or other economic and community development planning process of the applicable area;
 (ii)of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for 1 or more industrial, commercial, residential, agricultural, or recreational purposes; or
 (iii)agreed to by the State or Indian Tribe that demonstrates the project will meet the criteria described in this subsection.
 (3)Location in community affected by recent decline in miningThe project will be conducted in a community— (A)in which the economic contribution of coal mining has significantly declined due to a reduction in coal mining-related activity over the preceding 8 years, as demonstrated by employment data, per capita income, or other indicators of reduced economic activity attributable to the reduction; or
 (B)that has traditionally relied on coal mining for a substantial portion of the economy of the community.
 (4)Stakeholder collaborationThe project has been— (A)the subject of project planning under subsection (f); and
 (B)the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.
 (5)Eligible applicantsThe project has been proposed and will be executed by entities of State, local, county, or Tribal government, which may include subcontracting project-related activities, as appropriate.
							(c)Allocation of funds
							(1)Uncertified States
 (A)Definition of Uncertified StateIn this paragraph, the term Uncertified State means a State that— (i)(I)has a State program approved under section 405; and
 (II)has not made a certification under section 411(a) in which the Secretary has concurred; or
 (ii)is a State described in section 402(g)(8)(B). (B)Allocation for fiscal years 2020 through 2024Of the amount made available under subsection (a), the Secretary shall allocate $195,000,000 for each of fiscal years 2020 through 2024 to Uncertified States through a formula based on the quantity of coal historically produced in each Uncertified State before August 3, 1977.
								(C)Reallocation of uncommitted funds
									(i)Definition of committed
 (I)In generalIn this subparagraph, the term committed, with respect to funds received by an Uncertified State, means that the funds— (aa)have been exclusively applied to or reserved for a specific project and therefore are not available for any other purpose; or
 (bb)have been expended or designated by the Uncertified State for the completion of a project. (II)InclusionIn this subparagraph, the term committed, with respect to funds received by an Uncertified State, includes the use of any funds for project planning under subsection (f).
 (ii)Fiscal year 2022 through 2024For each of fiscal years 2022 through 2024, the Secretary shall reallocate in accordance with clause (iv) any amount available for allocation under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the Uncertified States that have committed to eligible projects the full amount of the annual allocation of the Uncertified State for the preceding fiscal year as described in clause (iv).
 (iii)Fiscal year 2025For fiscal year 2025, the Secretary shall reallocate in accordance with clause (iv) any amount available for allocation under this subsection that has not been committed to eligible projects or allocated under subparagraph (B), among the Uncertified States that have committed to eligible projects the full amount of the annual allocation of the Uncertified State for fiscal year 2024.
 (iv)Amount of reallocationThe amount reallocated to each Uncertified State under each of clauses (ii) and (iii) shall be determined by the Secretary to reflect, to the maximum extent practicable—
 (I)the proportion of un­re­claimed eligible land and water the Uncertified State has in the inventory maintained under section 403(c); and
 (II)the proportion of coal mining employment loss incurred in the Uncertified State, as determined by the Mine Safety and Health Administration, over the 8-year period preceding the fiscal year for which the reallocation is made.
 (D)Supplemental fundsFunds allocated under this subsection— (i)shall be in addition to, and shall not affect, the amount of funds distributed to Uncertified States under section 401(f); and
 (ii)shall not reduce any funds distributed to an Uncertified State by reason of the application of section 402(g)(8).
									(2)Additional funding to Certified States and Indian Tribes
 (A)DefinitionsIn this paragraph, the terms State and Indian Tribe mean a State or Indian Tribe, as applicable, that— (i)has a State program approved under section 405; and
 (ii)has made a certification under section 411(a) in which the Secretary has concurred. (B)Allocation for fiscal years 2020 through 2024Of the amount made available under subsection (a), the Secretary shall allocate $5,000,000 for each of fiscal years 2020 through 2024 to States and Indian Tribes.
								(C)Application for funds
 (i)In generalUsing the process described in section 405(f), any State or Indian Tribe may submit a grant application to the Secretary for funds under this paragraph.
 (ii)ReviewThe Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (b).
 (D)Allocation of fundsThe amount of funds allocated to each State and Indian Tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purposes of this section.
								(d)Resolution of concerns of Secretary; congressional notification
 (1)In generalIf the Secretary does not agree with a State or Indian Tribe that a proposed project meets the criteria described in subsection (b), the Secretary and the State or Indian Tribe shall meet and confer for a period of not more than 45 days to resolve the concerns of the Secretary.
 (2)ConsultationDuring the period described in paragraph (1), the Secretary may consult with any appropriate Federal agency, including the Appalachian Regional Commission, the Economic Development Administration, and the Bureau of Indian Affairs, to assist with the resolution of the concerns.
 (3)Explanation to CongressAt the end of the period described in paragraph (1), if the concerns of the Secretary are not resolved, the Secretary shall submit to Congress an explanation of the concerns.
							(e)Acid mine drainage treatment
 (1)In generalSubject to paragraph (3), a State or Indian Tribe that receives funds under this section may retain such portion of the funds as is necessary to supplement the acid mine drainage abatement and treatment fund of the State or Indian Tribe established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section.
 (2)ApplicationA State or Indian Tribe shall specify the total funds allotted for costs described in paragraph (1) in the application of the State or Indian Tribe submitted under subsection (c)(2)(C).
 (3)ConditionA State or Indian Tribe may retain and use funds under this subsection only if the State or Indian Tribe demonstrates that the annual grant distributed to the State or Indian Tribe pursuant to section 401(f), including any interest from the acid mine drainage abatement and treatment fund of the State or Indian Tribe that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.
							(f)Project planning and administration
							(1)States
 (A)In generalA State or Indian Tribe may use not greater than 10 percent of the amounts allocated to the State or Indian Tribe under this section for project planning and the costs of administering this section.
 (B)Requirements for public engagement, consultation with SecretaryIn carrying out project planning for a proposed project, the State or Indian Tribe, in consultation with the Secretary, shall ensure public engagement at the local level, including by—
 (i)providing to local residents in the vicinity of the proposed project location—
 (I)adequate notice; and (II)an opportunity to submit written comments; and
 (ii)holding not fewer than 1 public meeting in a community in the vicinity of the proposed project location—
 (I)to provide a description of the proposed project; and
 (II)to solicit public comment. (C)Project planning requirementsFor purposes of this paragraph, project planning may include—
 (i)identification of eligible projects; (ii)updating the inventory described in section 403(c);
 (iii)developing project designs; (iv)preparing cost estimates;
 (v)collaborating with stakeholders, including public meetings; or (vi)engaging in other similar activities necessary to facilitate reclamation activities under this section.
 (2)SecretaryIn addition to amounts available for allocation under subsection (a), the Secretary may expend, without further appropriation, not more than $3,000,000 for the 5-fiscal-year period beginning after the date of enactment of the RECLAIM Act of 2019 for staffing and other administrative expenses necessary to carry out this section.
 (g)Prohibition on certain use of fundsAny State or Indian Tribe that uses the funds allocated to the State or Indian Tribe under this section for purposes other than for the purpose described in subsection (a) or for the purpose described in subsection (f) shall be barred from receiving any subsequent funding under this section.
 (h)Report to CongressAt the end of each fiscal year for which funds are allocated under this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a detailed report describing—
 (1)the projects that have been carried out using the funds;
 (2)the community and economic benefits that are resulting, or are expected to result, from the use of the funds; and
 (3)the reduction since the previous report in the inventory described in section 403(c).. (b)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 (Public Law 95–87; 91 Stat. 445; 104 Stat. 1388–297) is amended by adding at the end of the items relating to title IV the following:
				Sec. 415. Remining incentives.Sec. 416. Abandoned mine land economic revitalization..
			3.Technical and conforming amendments
 (a)Abandoned Mine Reclamation Fund and purposesSection 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is amended—
 (1)in subsection (c)— (A)in paragraph (10), by striking and at the end;
 (B)by redesignating paragraph (11) as paragraph (12); and
 (C)by inserting after paragraph (10) the following:  (11)to implement section 416; and; and
 (2)in subsection (d)(3), by inserting and section 416 before the period at the end. (b)Reclamation feeSection 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting and section 416 after subsection (h); and (2)in paragraph (3), by adding at the end the following:
					
 (F)For the purpose of section 416.. (c)Objectives of FundSection 403(c) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(c)) is amended—
 (1)in the fifth sentence, by striking On and inserting the following:  (B)ProjectsOn; 
 (2)in the fourth sentence, by striking The Secretary shall compile and inserting the following:  (4)Inventory (A)In generalThe Secretary shall compile;
 (3)in the third sentence, by striking The Secretary shall provide and inserting the following:  (3)AssistanceThe Secretary shall provide;
 (4)in the second sentence, by striking Under and inserting the following:  (2)Amendments (A)In generalUnder; 
 (5)in the first sentence, by striking For and inserting the following:  (1)In generalFor;
 (6)in paragraph (1) (as so designated)— (A)by striking which meet and inserting that meet any of; and
 (B)by striking paragraphs (1) and (2) of; (7)in paragraph (2) (as so designated), by adding at the end the following:
					
 (B)Advanced technologiesA State or Indian Tribe offering amendments under subparagraph (A), shall, if practicable, offer the amendments based on the use of remote sensing, global positioning systems, and other advanced technologies.; and
 (8)in paragraph (4) (as so designated), by adding at the end the following:  (C)UpdatesThe Secretary may perform any work necessary to amend any entry in the inventory that has not been updated by a State or Indian Tribe within the preceding 3 years to ensure that the entry is up-to-date and accurate..
 4.Minimum State paymentsSection 402(g)(8)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)(A)) is amended by striking “$3,000,000” and inserting “$5,000,000”.